           Case 2:17-cv-03038-SMB Document 114 Filed 08/28/19 Page 1 of 2



 1 Robert B. Zelms; Arizona Bar No. 018956
   rbz@manningllp.com
 2 Debora L. Verdier, Arizona Bar No. 018676
   dlv@manningllp.com
 3 Nishan J. Wilde; Arizona Bar No. 031447
   njw@manningllp.com
 4 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 5 3636 North Central Avenue, 11th Floor
   Phoenix, Arizona 85012
 6 Telephone: (602) 313-5469
   Attorneys for Western Truck Insurance
 7 Services, Inc., Robert Dion and Jane Doe
   Dion
 8
                       IN THE UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF ARIZONA
10
   Madison Alley Transportation & Logistics, Case No. 2:17-cv-3038-PHX-SMB
11 Inc., a New York corporation,
12                      Plaintiff,
                                                        STIPULATION OF THE PARTIES TO
13             v.                                       EXTEND DEFENDANTS' TIME TO
                                                        FILE
14 Western Truck Insurance Services, Inc., a
   California corporation, Robert Dion and
15 Jane Doe Dion, husband and wife, John
   Does and Jane Does I-X, ABC
16 Partnerships I-X, ABC Limited Liability
   Companies I-X, and XYZ Corporations I-
17 X,
18                      Defendants.
     SDF



19
20            The parties hereby stipulate and agree to an extension of time for Defendants to file
21 their Reply to Plaintiff's Response in Opposition to Defendants' Motion for Entry of
22 Judgment [Dkt. 107] and their Reply to Plaintiff's Response in Opposition to Defendants'
23 Motion for Attorneys' Fees [Dkt. 108] until Thursday, August 29, 2019.
24            A proposed Order is filed herewith.
25
26
27
28


     4835-3201-6803.1                               1
        Case 2:17-cv-03038-SMB Document 114 Filed 08/28/19 Page 2 of 2



 1 DATED: August 28, 2019                     MANNING & KASS
                                              ELLROD, RAMIREZ, TRESTER LLP
 2
 3
 4                                            By:         s/ Nishan J. Wilde
 5                                                  Robert B. Zelms
                                                    Debora L. Verdier
 6                                                  Nishan J. Wilde
                                                    Attorneys for Defendants Western Truck
 7                                                  Insurance Services, Robert Dion and Jane Doe
 8                                                  Dion

 9
     DATED: August 28, 2019                   MILLS + WOODS LAW, PLLC
10
11
                                              By:         s/ Jordan Wolff
12                                                  Robert T. Mills
13                                                  Sean A. Woods
                                                    Jordan Wolff
14                                                  5055 N. 12th Street, Suite 101
                                                    Phoenix, AZ 85014
15                                                  Attorneys for Plaintiff

16
                                        CERTIFICATE OF SERVICE
17
              I hereby certify that on this 28th day of August 2019, I electronically filed the
18
     foregoing, using the CM/ECF system, which served the following CM/ECF participants:
19
20
     Robert T. Mills
21   Sean A. Woods
     Jordan Wolff
22   MILLS + WOODS        LAW, PLLC
     5055 N. 12th Street, Suite 101
23   Phoenix, AZ 85014
     rmills@millsandwoods.com
24   swoods@millsandwoods.com
     jwolff@millsandwoods.com
25   Attorneys for Plaintiff

26 By s/ Diana Drake
27
28


     4835-3201-6803.1                                2
